DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Grant Ehrlich on February 22, 2021.
	The application has been amended as follows:	
IN THE CLAIMS:
	Claim 8, line 10, “stacks” has been deleted and --batteries-- has been inserted.

	Claim 11, line 5, “ container” has been deleted. 

	Claim 12, line 1, “stack” has been deleted and --system-- has been inserted.

Claim 12, line 7, “a battery stack” has been deleted and --a battery system-- has been 

inserted.



Allowable Subject Matter
Claims 1-3, 6-9, 11-13, and 15-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 26 recites that there are a plurality (N) pairs of respective anolyte and catholyte conduits, wherein the N pairs of anolyte conduits and catholyte conduits extend through sides of the housing and are spaced along the sides of the housing.  Tsutsui teaches that there is only one pair of anolyte conduits and one pair of catholyte conduits that may be said to extend through sides of the housing. 
Furthermore, the disclosure of Peace et al (US 20130011711) is noted.  This reference teaches a redox flow battery having a plurality of pairs of anolyte conduits and catholyte conduits extending through sides (a top side and bottom side) of the housing and are spaced along the sides of the housing (Fig. 1).  However, the reference  does not teach that the conduits “are configured to independently couple to respective ones of between 1 and N respective pairs of an anolyte container and a catholyte container […] such that the respective pairs of an anolyte container and a catholyte container are spaced along the sides of the housing” as recited in claim 26.  The system of the reference is not configured as such and is not capable of having the reciting coupling or spacing characteristics. 
Independent claims 1 and 8 are allowable for similar reasons.  It is noted that these claims positively recite pairs of anolyte and catholyte containers as well. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
February 23, 2021